Exhibit MEDTOX Scientific, Inc. 402 West County Road D St. Paul, MN 55112 Contact: Paula Perry (877) 715-7236 MEDTOX SCIENTIFIC ANNOUNCES FIRST QUARTER RESULTS ST. PAUL, April 14, 2010 – MEDTOX Scientific, Inc. (Nasdaq:MTOX) today announced results for the first quarter ended March 31, 2010. MEDTOX achieved a significant increase in new clinical laboratory business for the quarter ended March 31, 2010, and laboratory drugs-of-abuse testing showed a net positive increase in revenues for the first quarter of 2010, compared to the prior year quarter.This was the first year-over-year same quarter increase in drugs-of-abuse testing in six quarters. For the three-month period, revenues were $21.2 million, compared to $20.7 million for the prior-year period.The Company recorded operating income of $0.1 million for the three-month period, compared to $0.9 million for the prior-year period.The Company recorded net income of $0.1 million for the three-month period, compared to $0.4 million for the prior-year period.Earnings per diluted share were $0.01, compared to $0.05 in the first quarter of 2009. In our
